 Case 18-31436       Doc 122     Filed 04/10/19 Entered 04/10/19 19:37:05      Desc Main
                                  Document     Page 1 of 2

                      UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


In re:                                                   Case No. 18-31436
VINROY W. REID

              Debtor.                                    Chapter 13




                  NOTICE OF APPEARANCE PURSUANT TO
            BANKRUPTCY RULE 9010 (b) AND REQUEST FOR NOTICES

       PLEASE BE ADVISED that the undersigned appears as the attorney of record for the
Debtor, pursuant to Bankruptcy Rule 9010(b) and hereby request that all notices be mailed to
counsel.


       On this 10th day of April, 2019.

                                                 The Lewis Law Firm, P.A.

                                                 s/Robert Lewis, Jr.
                                                 ROBERT LEWIS, JR.
                                                 Attorney for Debtor(s)
                                                 NC Bar # 35806
                                                 434 Fayetteville Street
                                                 Suite 2330
                                                 Raleigh, NC 27602
                                                 Telephone: 919.719-3906
                                                 Facsimile: 919.573.9161
                                                 rlewis@thelewislawfirm.com
Case 18-31436      Doc 122
                         Filed 04/10/19 Entered 04/10/19 19:37:05                  Desc Main
                           Document    Page 2 of 2
                    UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION

In re:                                                       Case No. 18-31436
VINROY W. REID

            Debtor.                                          Chapter 13




                                  CERTIFICATE OF SERVICE

             I, Robert Lewis, Jr. do hereby certify, under penalty of perjury, that I am of
     sufficient age to tender service; and that on this day I had served the attached Notice of
     Appearance, by regular U.S. mail or by Electronic Case Filing System, upon the parties
     set forth below:
            Shelley K. Abel (sent via electronic filing)
            Bankruptcy Administrator

            Vinroy Reid
            PO B ox 5035
            Charlotte, NC 28299

            R. Keith Johnson (sent via electronic filing)

            James H. Henderson (sent via electronic filing)

            Jonathon Blake Davis (sent via electronic filing)

            Neil Jonas (sent via electronic filing)

            Andrew Lawrence Vining (sent via electronic filing)

     On this 10th day of April, 2019.

                                                      The Lewis Law Firm, P.A.

                                                      s/Robert Lewis, Jr.
                                                      ROBERT LEWIS, JR.
                                                      Attorney for Debtor(s) NC Bar # 35806
                                                      434 Fayetteville Street Suite 2330
                                                      Raleigh, NC 27602
                                                      Telephone: 919.719-3906
                                                      Facsimile: 919.573.9161
                                                      rlewis@thelewislawfirm.com
